Citation Nr: 1739560	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to May 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is currently with the RO in Seattle, Washington.  

The Veteran requested a hearing before the Board in an August 2013 substantive appeal.  However, in a subsequent October 2016 statement, he withdrew his hearing request.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2017).  

An October 2016 VA Form 27-0820, Report of General Information, indicates that the Veteran left a voice mail with the RO indicating his wish to withdraw his appeal.  The Report states that an RO employee left a message with the Veteran letting him know that he needed to submit his withdrawal request in writing.  The Report also indicates that the Veteran's representative was asked to submit a written statement regarding the Veteran's wishes for the future of his appeal.  The Veteran's representative submitted written argument in support of the Veteran's appeal in July 2017 and did not indicate that the Veteran wished to withdraw his appeal.  The Veteran also has not submitted anything in writing indicating that a withdrawal is requested.  Therefore, as appeal withdrawals must be in writing, the Board will continue with adjudication of the appeal.  38 C.F.R. § 20.204.


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing loss was manifested by no worse than Level I hearing acuity, bilaterally.

CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any VA or private treatment for his bilateral hearing loss.  

The October 2011 and October 2014 VA examination reports are sufficient evidence for deciding the claim, because the examiners reviewed the Veteran's history, lay assertions and his current complaints, and described the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II. Legal Criteria and Analysis

The Veteran filed a claim for service connection for bilateral hearing loss in August 2011, and the RO granted service connection in a December 2011 rating decision, and assigned an initial noncompensable disability rating.  The Veteran contends that the noncompensable rating does not reflect the severity of his experience at work, home and social events every day.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017). 

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing loss as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2017).  When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

The Veteran's wife, in a written statement received in October 2011, indicated that she had been married to the Veteran since 1980 and had noticed that he had hearing issues for many years that had deteriorated in the last few years.  She stated that he missed part of their conversation if he was not looking at her when she talked and had trouble hearing in crowded rooms, particularly where there was background noise.  She stated that she often explained the movie or TV show dialogue to him.  She felt frustration with his inability to hear her conversation, as she believed both her children did in their conversations with the Veteran.  She felt he needed effective hearing aids to continue being involved with his family as well as to be employed.  

There are no private or VA records available regarding the Veteran's bilateral hearing loss.  He indicated he was not receiving any treatment for his hearing loss at the time of his October 2011 VA examination.  

The October 2011 VA audiology examination shows pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
25
40
45
33.75
LEFT
20
25
35
40
30

Speech recognition ability was 100 percent in both ears.  The examiner noted that the Veteran reported difficulty understanding speech where there was noise or when the speaker's face was not visible.  He also had difficulty following discussions during meetings at work.  

On VA audiological examination in October 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
30
45
45
37.5
LEFT
30
35
45
50
40

Speech recognition ability was 96 percent in both ears.  The examiner noted that the Veteran's bilateral hearing loss caused him trouble hearing during meetings and significantly decreased understanding of speech in both quiet and noisy environments.  His bilateral hearing loss caused him to have to ask people to repeat what they had said and to have to turn up the volume on the TV.  

Based on the foregoing, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable rating on a schedular basis at any time during the pendency of the appeal.  Fenderson v. West, 12Vet. App. 119 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  

Applying the audiometric findings and speech recognition scores from both the October 2011 and the October 2014 examinations to 38 C.F.R. § 4.85, Table VI of the Rating Schedule results in Level I auditory acuity in both the right and left ears.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating for bilateral hearing loss under Table VII, Diagnostic Code 6100.  Further, the findings do not reveal an exceptional pattern of hearing impairment in either ear.  38 C.F.R. § 4.86.  

The Veteran and his representative have argued that the testing done does not mimic everyday conditions and does not accurately reflect the severity of the Veteran's hearing loss.  The Board recognizes the Veteran and his spouse's belief that the Veteran is entitled to a compensable rating for his service-connected bilateral hearing loss, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As noted above, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered and testing is to be completed under controlled settings.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, although the Board has no reason to question the credibility of the Veteran's and his spouse's statements, it is unable to grant the appeal because the legal criteria for a compensable rating for bilateral hearing loss have not been met.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The benefit sought on appeal is denied.  


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


